NETERER, District Judge
(after stating the facts as above).
[1] The sole question fon the court to determine is whether a fair trial was accorded the petitioner, and whether there was any evidence to support the order of deportation. Chin Yow v. U. S., 208 U. S. 11, 28 Sup. Ct. 201, 52 L. Ed. 369. Upon the argument, the question of “likely to become a public charge” was not pressed. In view of the conclusion that must be reached, I should say that “likely to become a public charge” is not limited to physical or mental condition, and ability to labor, or lack of funds, but is comprehended likewise within a status and responsibility peculiar to the person affected. A public charge may be a person committed to the custody of a department of the government by a court of law. In re Horn, 292 Fed. 455. If, under disclosed facts, the petitioner was likely to be committed to a department of the government, for violating the Mann Act, for bringing this woman *63in interstate commerce into the United States for immoral purposes, which he said the woman threatened to do, he would, if convicted, become a public charge,' or, if living in a state of adultery in the state of Washington with the woman prior to re-entering the United States July 6th, she being a married woman at the time, would likewise be liable to the criminal statutes of the state. Ex parte Reeves, 292 Fed. 766. The testimony shows that the alien and the woman came to the United States on the same boat in March, 1919. When asked whether they went to the immigration station at Victoria, he said, “No; I went myself.” On arriving at Seattle, they stopped at the' same apartment. The alien said he boarded with the woman. 'This woman told the landlady that she was Mrs. Britten. She passed as the alien’s wife, and for three years her name appeared in the City Directory in that relation. lie says that they did not live in the same room. The admitted facts with relation to transportation and living after arrival in Seattle, and the fact that the woman was posing as the wife of the alien, together with the admitted relations sustained by this woman and the alien theretofore, is some evidence that the alien was likely to become a public charge.
[2] I think the defendant was accorded a fair trial. The testimony would warrant his deportation upon want of inspection alone. Every person is charged with knowledge of the law, and offices are established for the purpose of entry. The burden is upon the immigrant to com • ply with the law upon entry, for making full disclosures as to intent and purpose of entry, whether visitation or location, and, if location, to pay the fees and taxes imposed. The fact that he went to the immigration offices at Victoria, and said he was going to Seattle, and made no further disclosure, accepting a pass, limiting his stay, does not satisfy the law. The first trip was purely a visitation, and no different purpose was disclosed to the officers upon entry, nor were fees nor taxes paid. The record before the court is likewise conclusive that the alien committed a felony prior to entry by representations, made on enlistment, that this woman was his wife, causing the government of Canada to pay to the woman the bonus which the law of Canada provided. The story that the woman bade him to do so is the old story; it was not accepted in the first recorded case, and is no justification now.
The court may not review the findings of the Department of Eabor; it can only determine whether there is any evidence tending to show that the reason enumerated in the warrant is well founded, and that is the limit of this court’s jurisdiction. - There is such evidence, and the writ is denied.

other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes